DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 2/18/22.  Claims 1-2, 4-12, 14-20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-2, 4-12, 14-20 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 2/4/22, especially p. 11-14 of the 2/4/22 remarks. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A.  Breedvelt-Schouten et al. (US 2018/0174112 A1), a method for physical location scheduling management where a meetup event having a set of parameters which includes a set of users may be detected and a  set of user accessibility profile factors for the set of users may be collected and a set of location accessibility profile factors for a set of physical locations may be compiled

B. Livnat et al. (US 2019/0272509 A1), a pace reservation real-time optimization management system that incorporates potential meeting participants' real-time location and behavioral parameters gathered from participants' electronic devices, employee databases, and/or in-room occupancy sensors to generate a machine-determined optimal office space and resource assignment to the potential meeting participants

C. Rollert et al. (US 2007/0008181 A1), a system for providing a service allowing a user looking for an available space to access a secure network and specify parameters defining the user's requirements for the available space, while allowing other users to broadcast space information regarding spaces they are about to depart from, where space is a three-dimensional volume or position that can be occupied or vacated

D. Silverstein et al. (US 20210014676 A1), a method for determining a conference by  receiving, by a computer device, conference information defining parameters of a 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2020/0410408 A1
US 2006/0293613 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624